Order entered February 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00542-CV

                       QADREE CAMPBELL, Appellant

                                        V.

            ANGELA MARIE PECINA A/K/A ANGELA HOWELL
              AND GREGORY OLIVAREZ PECINA, Appellees

                 On Appeal from the County Court at Law No. 4
                             Collin County, Texas
                     Trial Court Cause No. 004-01649-2018

                                     ORDER

       Before the Court is appellant’s February 26, 2020 motion for an extension of

time to file his brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellant on February 26, 2020 filed as of the date

of this order.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE